Citation Nr: 1206987	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to November 1968 and spent over nine months in the Republic of Vietnam.  The Veteran died in March 1997  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in July 2011 at which time the case was referred to an independent medical expert for an opinion.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 1997, and the death certificate lists the cause of death as hypertension due to primary hyperaldosteronism.

2.  At the time of the Veteran's death service connection was in effect for a moderate shrapnel wound of the right foot, rated 10 percent disabling.  

3.  There is competent medical evidence that the Veteran also suffered from posttraumatic stress disorder (PTSD) which has been related to the Veteran's combat experience while serving in Vietnam.  There is also competent medical evidence that the Veteran's PTSD contributed to his hypertension which resulted in his untimely death.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the criteria for service connection for the cause of the Veteran's death are reasonably met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her husband's death was related to his active military service.  She has offered two theories of causation.  First, she has contended that the Veteran developed lead poisoning from his service-connected shrapnel wound of the right foot which resulted in his hypertension and, ultimately, resulted in his death.  She has also contended that the Veteran's death was caused by PTSD which she maintains was developed as a result of his active service, and more specifically, that his PTSD contributed to his hypertension which, ultimately, resulted in his death.

Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In this case, the Veteran died in March 1997, almost 30 year after leaving active duty service.  The death certificate lists the Veteran's immediate cause of death as hypertension due to primary hyperaldosteronism.  No autopsy was performed.  The appellant is claiming, among other theories, that the Veteran's death was caused by PTSD, which she maintains was developed as a result of his active service, and more specifically, was due to an in-service mortar attack that left him disabled with pieces of shrapnel in his right foot.  The injury suffered from the mortar attack is confirmed by the Veteran's service treatment records as having occurred in September 1968.  At the time of his death, the Veteran had established service connection for a right foot shrapnel wound, moderate injury at a rating of 10 percent, effective November 21, 1968.

The Veteran's service treatment records as well as post-service treatment records do not contain diagnoses pertaining to PTSD or any other psychiatric disorder.  However, his DD 214 Form indicates he was awarded the Vietnam Service Medal and Purple Heart, which indicate he was wounded in combat.

The appellant submitted a statement in September 2006 whereby she indicated that the Veteran suffered from nightmares from the time they were married in 1970.  The appellant further stated that whenever the Veteran heard a loud noise while sleeping, he would jump out of bed and lay on the floor for a few seconds before realizing that he was not in Vietnam.  The appellant also stated that it was frightening to approach the couch or bed where the Veteran was sleeping because the Veteran would sometimes yell "Gooks, Gooks!!" and while yelling he would jerk right up from sleeping to a sitting position and his eyelids would be glazed over for a few seconds before he would realize he was at home.  The appellant also noted that the Veteran had restless legs during the night and the appellant made the observation that it seemed like the Veteran was running from something in his sleep.  The appellant also noted that the Veteran's memory was negatively affected, stating that the veteran would forget friends' names and phone numbers.  The appellant also stated that the veteran was extremely irritable and his anger would flare up frequently.  

The Veteran's son, D.H.S., submitted a statement in June 2009, noting that the Veteran would often feel "keyed up" and cited to camping trips when the Veteran would sleep very lightly and would often talk gibberish in his sleep.  D.H.S. also noted that the Veteran's leg would twitch frequently when he slept, kicking D.H.S. and thus keeping his awake all night during these camping trips.  D.H.S. also stated that the Veteran coped with his psychiatric disorder by keeping very busy with his waste management business, his softball games, and as a Worship Master at the Masonic Lodge.  D.H.S. also noted that the Veteran could explode with rage at times and cited to an incident during Christmas in the early 1990s when he physically beat his sister.  D.H.S. remarked that luckily for the Veteran, his sister did not bruise easily.

A further statement was submitted by N.H. in June 2009, one of the Veteran's co-workers, whereby he recalled an incident that occurred between him and the Veteran on the job.  N.H. stated that one day, while in the cab of the Veteran's trash truck, he and the Veteran got into an argument and as a result, the veteran threw the orange he was eating at N.H. and began cursing and screaming at him.  The Veteran then pulled the truck to the side of the road, he got out of the truck, opened the passenger door, grabbed N.H. by the back of the head and pulled him out of the truck.  N.H. landed on his back and then the Veteran got on top of him and put his knees on N.H.'s arms and began hitting N.H. as hard as he could.  The Veteran eventually got off N.H. and ordered him into the truck.  When the Veteran and N.H. arrived at their next stop, N.H. remarked that the Veteran was laughing at him and never apologized for his behavior.  N.H. stated that no one ever knew when the Veteran was going to "go off" on anyone.  

In connection with the appellant's claim she submitted medical treatise evidence linking lead poisoning to the development of hypertension and a July 2008 statement from Dr. H.A.W. wherein Dr. H.A.W. noted that he was the Veteran's primary care physician from 1962 to 1997 and that it was his opinion that it was at least as likely as not that the Veteran's hypertension was caused or aggravated by lead poisoning from the shrapnel he sustained in Vietnam.

The case was referred to a VA examiner in December 2008 for a medical opinion regarding lead poisoning due to retained shrapnel and the development of hypertension.  This examiner indicated that there was no documentation in the claims file which would substantiate that the Veteran's cause of death, hypertension, was the result of the Veteran's service connection shrapnel injury of the right foot.  Furthermore, the examiner indicated that the Veteran had a risk factor of tobacco abuse as a contributing factor to his hypertension.  

As above, this case was previously before the Board in July 2011 at which time the case was referred to an independent medical expert for an opinion regarding the PTSD theory.  Specifically, an opinion from a mental health professional was requested for the purpose of ascertaining the causal role of the in-service mortar attack and the Veteran's service-connected disability, in producing the Veteran's death as a result of the claimed secondary PTSD.

In response to the July 2011 Board request for an independent medical evaluation, an opinion was obtained from Dr. W.B.L, Ph.D. DLFAPA dated in December 2011.  Dr. W.B.L. wrote that, upon review of the claims file the Veteran was exposed to life threatening events.  He was in active duty and was in a mortar attack that left him disabled.  Subsequently, the Veteran's family members reported explosive or dissociative-like episodes with mumblings related to Vietnam which could be interpreted as a flashback phenomenon, multiple episodes of inappropriate reactions to external events, consistent with autonomic hyperreactivity, some evidence of emotional numbness, and sleep disturbances.  Thus, according to Dr. W.B.L, the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  Dr. W.B.L. also wrote that the in-service stressor fit the standard criteria of a life threatening event that was caused by PTSD and was greater than a 50 percent likelihood of being the cause.  There was no other event documented that would be linked to such an outcome.  Delay in the expression of PTSD symptoms after the event is well documented.

Dr. W.B.L. also wrote that the relationship between PTSD and hypertension was well documented.  A paper by John Davidson and others in Psychological Medicine (1001, 21L pp 713-721 has been replicated by many others since.  Often the PTSD precedes and is far more likely to be associated with persistently elevated blood pressure then for individuals without PTSD.  Thus, Dr. W.B.L opined that the Veteran's hypertension was greater than 50 percent likely to have been precipitated by PTSD.

With regard to whether the Veteran had a psychiatric disorder other than PTSD, Dr. W.B.L. wrote that PTSD was often comorbid with other psychiatric disorders.  The conditions that precipitated the PTSD could contribute to other anxiety disorders and to mood disorders and substance abuse.  The trauma of the explosion he was involved in could have led to post concussive disorders.  He met criteria for intermittent explosive disorder which may be secondary to PTSD or concussive experience.  The Veteran reportedly had memory problems which could be secondary to both PTSD and the concussive experience.  According to Dr. W.B.L., the evidence was insufficient to suggest that there was another mental disorder that could account for the symptoms independent of the PTSD.  In conclusion, Dr. W.B.L. wrote that the Veteran probably developed PTSD from his Vietnam experience which, in turn, contributed to the development of hypertension.  

In this case, resolving all reasonable doubt in favor of the appellant, the Board finds that it is at least as likely as not that the Veteran had PTSD during his lifetime resulting from his combat experiences in Vietnam and it is at least as likely as not that the PTSD contributed to the Veteran's hypertension which resulted in his untimely death.  See 38 U.S.C.A. § 5107(b).  While the December 2008 VA examiner noted that the Veteran's hypertension was not related to residuals of his shrapnel wounds, and was instead likely related to the Veteran's tobacco abuse, the Board notes that the December 2008 VA examiner did not address the appellant's contentions that the Veteran's hypertension was caused by PTSD related to the Veteran's military service.  The appellant has submitted highly credible statements from herself, her son, and the Veteran's old co-worker.  Furthermore, the December 2011 opinion from Dr. W.B.L provides a plausible basis to conclude that the Veteran had PTSD during his lifetime resulting from his combat experiences in Vietnam and that the PTSD contributed to the Veteran's hypertension which resulted in his untimely death.  

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


